        Case 7:19-cr-00522 Document 251 Filed on 04/22/21 in TXSD Page 1 of 1
                                                                                    United States District Court
                                                                                      Southern District of Texas

                                                                                         ENTERED
                                                                                         April 22, 2021
                             UNITED STATES DISTRICT COURT
                                                                                      Nathan Ochsner, Clerk
                              SOUTHERN DISTRICT OF TEXAS
                                  MCALLEN DIVISION

UNITED STATES OF AMERICA                         §
                                                 §
VS.                                              § CRIMINAL ACTION NO. 7:19-CR-00522-3
                                                 §
ARTURO C. CUELLAR; aka AC                        §




                                             ORDER

           On this date came on to be considered Arturo C. Cuellar Jr.’s “Motion to Modify

Conditions of Release.”1 The Court notes defendant does not provide any information as to

where he will stay during his visit to Las Vegas, Nevada. But even if Defendant provided that

information, the Court is unconvinced that the motion should be granted. The Court further notes

that the government is opposed to the relief sought in this motion. Thus, the Court finds that the

motion should be and is hereby DENIED.

           IT IS SO ORDERED.

           DONE at McAllen, Texas, this 22nd day of April, 2021.


                                                 ___________________________________
                                                 Micaela Alvarez
                                                 United States District Judge




1
    Dkt. No. 250.


1/1
